Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to claims filed on 12/04/2019.
Claims 1-20 are pending and rejected; claims 1, 8 and 15 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallock US Pat. No.: 10,219,154 B1 (hereinafter Hallock) in view of Chen et al. US Pub. No. 2021/0344674 A1 (hereinafter Chen).
Hallock discloses:
1. A computer-implemented method for transmitting an authenticated communication by a sending device (see Hallock Fig. 3, authenticated communication between devices; col. 4, lines 33-35, transmission over a network connection of a user’s request to access a secure network resource using a personal computer like device ) , the method comprising: 
transmitting, by the sending device, a request to an authentication server indicating that the authenticated communication is to be transmitted (see Hallock Fig. 3, access device sending access request to Authentication device; col. 4, lines 33-35, transmission over a network connection of a user’s request to access a secure network resource using a personal computer like device  ); 
generating, by the sending device, the authenticated communication by incorporating the security token in a communication (see Hallock Fig. 3, upon receipt the eUID is transmitted by Access Device 105 to Authentication Device 101); and 
transmitting, by the sending device, the authenticated communication to a recipient device (see Hallock Fig. 3, grant access).

Hallock does not explicitly teach but the related art Chen discloses:
receiving, by the sending device, a security token from a security device that is co-located with the sending device(see Chen  Figs. 1-2 and ¶61, the security device 114 can send the token and cryptogram to the access device 114 via near field communication (NFC)), the security token being received by the security device from the authentication server (see Chen  Figs. 1-2 and ¶58, the service provider 110 sends at least the identified user information and token credential to the security device 106); 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify frictionless or near-frictionless 3 factor user authentication disclosed by Hallock to include tokenized contactless transaction enabled by authentication server as thought by Chen, in order to include the token transmitted from the authentication server to the sending/access device via the security device. It would have been obvious to a person with ordinary skill in the art include tokenized transition using short-range wireless connection in order to enhance usability.

As to claim 2, the combination of Hallock and Chen teaches the computer-implemented method of claim 1, wherein the transmitting the request further comprises: receiving, by the sending device, an indication from a user of the sending device to transmit the communication as the authenticated communication (see Hallock Col. 14, lines 20-21, information exchange that occurs during a user authentication process).

As to claim 3, the combination of Hallock and Chen teaches the computer-implemented method of claim 1, wherein the security device is registered with the sending device (see Hallock Col. 4, lines 45-57, confirming the cellphone is in the possession of its authorized owner by consulting an "Owner Possession Probability Factor" (OPPF), cellphone device identification information are collected [i.e. registered])

As to claim 4, the combination of Hallock and Chen teaches the computer-implemented method of claim 3, wherein, prior to the authenticated communication being transmitted, the method further comprises: transmitting, by the sending device, a further request to register the security device with the sending device, the further request including information identifying the security device (see Hallock col. 4, lines 33-35, transmission over a network connection of a user’s request to access a secure network resource using a personal computer like device; Col. 4, lines 48-49, cellphone device identification information are collected).

As to claim 5, the combination of Hallock and Chen teaches the computer-implemented method of claim 1, wherein the sending device receives the security token from the security device based on a co-location based data exchange mechanism (see Chen Figs. 1-2 and ¶61, the security device 114 can send the token and cryptogram to the access device 114 via near field communication (NFC)).

As to claim 6, the combination of Hallock and Chen teaches the computer-implemented method of claim 1, wherein the security device is co-located with the sending device when the security device and the sending device have a distance from one another that is within a proximity threshold (see 

As to claim 7, the combination of Hallock and Chen teaches the computer-implemented method of claim 1, wherein the communication is one of a text-based communication, a voice-based communication, a video-based communication, or a combination thereof (see Chen Figs. 1-2 and ¶61, the security device 114 can send the token and cryptogram to the access device 114 via near field communication (NFC)).
As to independent claim 8, this claim directed to a computer program product comprising: one or more non-transitory computer readable storage media executing the method of claim 1; therefore it is rejected along similar rationale.
As to independent claim 15, this claim directed to a computer system executing the method of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 9-14 and 16-20, claims contain substantially similar subject matter as claim 2-7; therefore they are rejected along the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433            

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433